Citation Nr: 1802286	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  15-14 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD), also claimed as hiatal hernia and a stomach condition.

2.  Entitlement to service connection for a gastrointestinal disability, to include GERD, also claimed as hiatal hernia and a stomach condition.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a lumbar spine disability.

6.  Entitlement to service connection for a right rotator cuff tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Army from April 1954 to March 1956.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Veteran filed a Notice of Disagreement in November 2014 with respect to the five issues on appeal.  A Statement of the Case was issued in March 2015.  The Veteran filed his Substantive Appeal in April 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a gastrointestinal disability, to include GERD, also claimed as hiatal hernia and a stomach condition, for bilateral hearing loss, tinnitus, a lumbar spine disability and a right rotator cuff tear, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A September 1957 rating decision denied entitlement to service connection for a stomach condition.  The Veteran did not appeal the decision, nor was new and material evidence submitted within one year of the decision.

2.  Evidence has been received since the September 1957 rating decision that relates to an unestablished fact necessary to substantiate the claim for service connection for a gastrointestinal disability, to include GERD, also claimed as hiatal hernia and stomach condition, and that raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1957 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2.  New and material evidence has been received, since the September 1957 denial of service connection for a stomach condition, to reopen the claim of entitlement to service connection for a gastrointestinal disability, to include GERD, also claimed as hiatal hernia and a stomach condition.  38 U.S.C.A. §§ 1131, 5103, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  In this case, the Board is granting in full the benefit sought on appeal (i.e. reopening the claim).  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  New and Material Evidence

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By a rating decision dated in September 1957, the Veteran's claim of entitlement to service connection for a stomach condition was denied on the basis the Veteran lacked a present disability pertaining to his stomach.  Evidence received since the September 1957 rating decision demonstrates that the Veteran has a present disability of a hiatal hernia, as demonstrated through private medical records dated March 1987 and July 2002, and GERD as reflected in July 2002 private treatment records.  These diagnoses have been confirmed in subsequent VA examinations.  The bar to reopening a claim for new and material evidence is low, and the Veteran's evidence of a present, chronic disability meets that threshold.  Therefore, such evidence is new and material, and the claim of entitlement to service connection for a gastrointestinal disability, to include GERD, also claimed as hiatal hernia and a stomach condition, is reopened.


ORDER

New and material evidence having been received, entitlement to service connection for a gastrointestinal disability, to include GERD, also claimed as hiatal hernia and a stomach condition, is reopened.


REMAND

Unfortunately, remand is necessary to properly adjudicate the issues on appeal.

At the outset, the Board notes that VA Medical Center (VAMC) treatment records appear to be missing from the file.  The Veteran's June 2017 VA examination assessing his bilateral hearing loss references audiology examinations at a VAMC in October 2005, March 2008, June 2009, and June 2012.  It does not appear from the record that these VAMC treatment notes have been associated with the claims file.  Additionally, radiology reports referenced in the June 2017 VA examinations assessing the Veteran's shoulder and lumbar conditions appear to have been conducted at a VAMC.  As such, there is an indication that the Veteran sought treatment for the disabilities on appeal at a VAMC, but those records, save for a single radiology report, have not been associated with the claims file.  The Veteran's complete treatment records, both private and VAMC, must be associated with the claims file on remand.

Furthermore, the VA examinations of record are inadequate for adjudicative purposes.  A supplemental report is required pertaining to the Veteran's medical treatise information submitted with his November 2017 appellate brief.  The VA examinations assessing his right shoulder and lumbar disabilities do not consider injuries suffered by the Veteran in service, to include: lay statements regarding rifle trauma to the right shoulder as a result of infantry duties, and a September 1955 fall down the stairs that resulted in an impact to the left side.  Additionally, the VA examination pertaining to his GERD fails to provide a sufficient rationale for conclusions drawn.  In January 1955, the Veteran suffered dyspepsia, indigestion and belching according to service treatment records.  He reported that symptoms of this reflux continued through service and after discharge.  The Veteran is competent to report observable symptomatology that he experienced, and those statements must be considered by the examiner in drawing any conclusions about the etiology of his disability.  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such examination is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, new examinations are necessary on remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and obtain releases for any and all relevant private treatment records pertaining to the disabilities on appeal.  Make and document all reasonable efforts to obtain outstanding private treatment records, and associate all obtained with the claims file.

2.  Obtain any relevant, outstanding VA treatment records that are not already associated with the claims file, to include audiology reports from October 2005, March 2008, June 2009, and June 2012.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

3.  Once the aforementioned development is complete, schedule the Veteran for a VA examination to assess the etiology of his right shoulder and lumbar spine disabilities.  The examiner must review the entire claims file, including a copy of this remand.  The examiner must also consider the Veteran's lay reports regarding onset, observable symptoms, and functional limitations.  The examiner should address the Veteran's lay report of injury to the right shoulder due to rifle usage as an infantryman.  The examiner should also address the Veteran's fall in September 1955.  The examiner should opine as to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's right shoulder disability began during active service, is related to an incident of service, (to include the Veteran's lay report of injury to the right shoulder due to rifle usage as an infantryman), or began within one year after discharge from active service?

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disability began during active service, is related to an incident of service, (to include the Veteran's fall in September 1955), or began within one year after discharge from active service?

The examiner must provide all findings, along with a complete rationale for his or her opinions in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.  The examiner should also identify what additional information or evidence (if any) may allow for a more definitive opinion.  

4.  Once the aforementioned evidentiary development is complete, obtain an addendum opinion from the same VA audiology examiner, if available, or suitable substitute, regarding the Veteran's bilateral hearing loss and tinnitus claims.  The examiner must review the entire claims file, including a copy of this remand and any and all post-service treatment records.  The examiner should consider the Veteran's lay statements regarding onset of symptoms and the medical treatise evidence provided in the November 2017 appellate brief.  The examiner must opine as to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss began during active service, is related to an incident of service, or began within one year after discharge from active service?

(b)  Does the Veteran have a present diagnosis of tinnitus?

(c)  If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus began during active service, is related to an incident of service, or began within one year after discharge from active service?

The examiner must provide all findings, along with a complete rationale for each of his or her opinions in the examination report.  The examiner must reconcile his/her opinions with the Veteran's lay statements regarding onset of symptoms and the medical treatise evidence provided in the November 2017 appellate brief.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.  The examiner should also identify what additional information or evidence (if any) may allow for a more definitive opinion.  

5.  Once the aforementioned evidentiary development is complete, schedule the Veteran for a VA examination to assess the etiology of each gastrointestinal disability diagnosed during or proximat to the appeal, to include GERD, hiatal hernia and stomach condition.  The examiner must review the entire claims file, including a copy of this remand.  The examiner must consider the Veteran's lay reports regarding onset and observable symptoms since discharge.  The examiner must also consider the symptoms reported in January 1955.  The examiner should opine as to the following:

(a)  What are the gastrointestinal disabilities diagnosed during or proximate to the appeal period, even if currently resolved, to include GERD, a hiatal hernia, and a stomach condition?

(b)  Is it at least as likely as not (50 percent or greater probability) that any gastrointestinal disability diagnosed during or proximate to the appeal period, even if currently resolved, to include GERD, a hiatal hernia, and a stomach condition, began during active service, is related to an incident of service, or began within one year after discharge from active service?

(b)  If the examiner finds that it is less likely as not that any gastrointestinal disability diagnosed during or proximate to the appeal period, even if currently resolved, to include GERD, a hiatal hernia, and a stomach condition, is related to active duty service, explain why the January 1955 service treatment records do not likely indicate onset or symptomatology related to the claimed disability during service.

The examiner must provide all findings, along with a complete rationale for his or her opinion in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.  The examiner should also identify what additional information or evidence (if any) may allow for a more definitive opinion.  

6.  Following completion of the foregoing, the AOJ should review the record and readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


